973 F.2d 652
UNITED STATES of America, Appellee,v.Amber HILL, Jr., Appellant.
No. 92-1809.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 3, 1992.Decided Aug. 24, 1992.

Patrick W. Fitzgerald, Alton, Ill., for appellant.
Dorothy L. McMurtry, St. Louis, Mo., for appellee.
Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Amber Hill, Jr. appeals from his conviction on four counts charging him with knowingly and intentionally distributing marijuana and cocaine base in violation of 21 U.S.C. § 841.   For reversal, Hill argues that (1) certain statements made by the prosecutor during closing argument deprived him of a fair trial, (2) the trial court erred in failing to retain and record the jury's written questions and the court's written responses, and (3) he was entitled to a lesser-included-offense instruction on possession of controlled substances.


2
We have carefully considered these arguments and conclude that they lack merit.   The prosecutor's closing argument, taken in context, was not unduly prejudicial and did not deny Hill a fair trial.   Hill did not request the trial court to retain or record the jury's questions and the court's answers, and he has not identified any prejudice resulting from the court's failure to do so.1  Finally, Hill testified that he had distributed controlled substances as charged.   His defense was entrapment.   The record thus provides no basis for his claim of entitlement to a lesser-included-offense instruction.


3
The judgment of the District Court is AFFIRMED.   See 8th Cir.R. 47B.



1
 We take this occasion, however, to remind our trial courts that it is certainly the better and safer practice to retain or record the questions asked by the jury and the answers given by the court.   See United States v. Robinson, 953 F.2d 433, 436 (8th Cir.1992);  see also United States v. Ulloa, 882 F.2d 41, 45 (2d Cir.1989)